COZORT, Judge.
This appeal addresses the question of whether a defendant who is charged with an infraction and admits responsibility in the district court has a right to appeal for a trial de novo in superior court. We hold that the defendant does not, and we affirm the trial court.
Defendant was charged with operating a motor vehicle at a speed of 47 m.p.h. in a 35 m.p.h. zone. He signed a waiver of his right to a trial, admitted responsibility, and paid a fine of $10.00 and $40.00 in costs. Within ten days of the district court’s acceptance of the plea, defendant filed a notice of appeal to superior court. He later filed a motion to dismiss for an alleged violation of the Speedy Trial Act, N.C. Gen. Stat. §§ 15A-701 through 15A-704 *509(since repealed). The State thereafter filed a Motion to Vacate Appeal, contending that the trial court did not have jurisdiction. The trial court granted the State’s motion. We affirm.
N.C. Gen. Stat. § 15A-1115 provides:
(a) Appeal of District Court Decision. — A person who denies responsibility and is found responsible for an infraction in the district court, within 10 days of the hearing, may appeal the decision to the criminal division of the superior court for a hearing de novo. (Emphasis added.)
There is no provision for an appeal from an admission of responsibility.
Affirmed.
Judges Arnold and Becton concur.